IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 28, 2009

                                     No. 09-60021                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MICHAEL TILLMAN,

                                                   Plaintiff - Appellant
v.

SOUTHERN WOOD PRESERVING OF HATTIESBURG INC,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                 No. 2:07-CV-170


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Michael Tillman appeals the district court’s grant of a
partial summary judgment in this Title VII suit in which he alleges that his
employer retaliated against him for filing a previous discrimination suit, created
a hostile work environment, and constructively discharged him. The district
court’s order, denominated “Judgment,” dismissed Tillman’s constructive
discharge claim and his claims based on events occurring before September 17,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
2005.    Other claims remain to be adjudicated.        As Federal Rule of Civil
Procedure 54(b) provides, “any order or other decision, however designated, that
adjudicates fewer than all the claims . . . does not end the action as to any of the
claims . . . .” Although the district court did enter a judgment on the claims that
it disposed of, the court did not expressly determine that there is no just reason
for delay, as required by Rule 54(b). Accordingly, we have no jurisdiction and
this appeal is DISMISSED.
        Appeal DISMISSED. Costs shall be borne by Tillman.




                                         2